Citation Nr: 1618023	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for Non-Hodgkin's lymphoma (NHL).

2.  Entitlement to an initial compensable rating for right lower extremity venous insufficiency prior to May 14, 2013, and in excess of 20 percent from that date.

3.  2.  Entitlement to an initial compensable rating for left lower extremity venous insufficiency prior to May 14, 2013, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection and assigned an initial noncompensable rating for NHL, effective February 17, 2012.  The Board remanded the case to the RO in June 2015.  

In an October 2013 rating decision the Veteran was granted service connection for venous insufficiency of the right and left lower extremities and separate 20 percent evaluations were assigned from September 10, 2013, the date of a VA examination.  The Veteran disagreed with the effective date of the grant of service connection and in a January 2014 rating decision, the RO changed the effective date to May 14, 2013, the date of a "claim for increase."  The RO explained that the venous insufficiency was "related" to his service-connected NHL.  While the Veteran did not file any document with VA expressing disagreement with the January 2014 decision regarding the venous insufficiency evaluations, those disabilities are manifestations of the Veteran's service-connected NHL.  When the Veteran disagreed with the amount of compensation awarded for NHL, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected NHL.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that, in the absence of local recurrence or metastasis, VA is to evaluate NHL based on any residuals.  38 CFR § 4.118, Diagnostic Code 7715.  The Board is therefore required to consider whether ratings were warranted for residuals associated with the NHL.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his NHL, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings for venous insufficiencies in the lower extremities in the October 2013 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that assigned an initial evaluation for NHL.  Thus, the issues before the Board are as shown on the title page. 

The issues of higher ratings for right and left lower extremity venous insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At least 6 months after discontinuance of surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures for the Veteran's NHL, a VA examination was conducted.  

2.  There has been no local recurrence or metastasis of the NHL.  

3.  The Veteran does not have anemia with hemoglobin 10 gm/100ml or less.   


CONCLUSION OF LAW

The criteria for a compensable rating for NHL based on active disease or during a treatment period, or based on anemia or any other residuals of it, other than right and left lower extremity venous insufficiency, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.117, Diagnostic Code 7715-7700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in May 2012, and the claim was later adjudicated or readjudicated.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2012, 2013, and 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has evaluated the Veteran's NHL under 38 C.F.R. § 4.118, Diagnostic Codes "7715-7700."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that NHL is the service-connected disorder, and it is rated as if the residual condition is anemia under Diagnostic Code 7700. 

Diagnostic Code 7715 is as follows:  

7715 Non-Hodgkin's lymphoma:  
      With active disease or during a treatment phase... 100 percent.  
      
NOTE:  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination...  If there has been no local recurrence or metastasis, rate on residuals.  

Diagnostic Code 7700 provides for a noncompensable rating for anemia if hemoglobin is 10gm/100ml or less, asymptomatic.  It provides for a 10 percent rating if hemoglobin is 10gm/100ml or less with findings such a weakness, easy fatigability or headaches.  

The first question the Board will address is whether the Veteran's NHL is an active disease or during a treatment phase, to warrant a 100 percent rating.  The Board concludes that he does not.  While the Veteran argues or may feel that he does, the preponderance of the evidence is to the contrary.  

The VA examiner in May/June 2012 indicated that the Veteran's NHL was in remission.  That examiner indicated that the most recent treatment had been antineoplastic treatment in about October 2009 and that treatment had been completed and that the Veteran was currently in a watchful waiting status.  A private nurse in April 2013 indicated that the Veteran's NHL is in partial remission.  She did not explain this statement, and it is not found to be supportive of the claim.  A VA examiner in September 2013 indicated that statements as to a partial response to treatment for the Veteran's NHL were referring to his clinical disease response to treatment as defined by the American Society of Clinical Oncology, not whether he has currently active follicular non-Hodgkin's lymphoma.  The examiner indicated that considering the history on examination that day, physical examination for lymphadenopathy, abdominal masses, and organomegaly; blood tests including a complete blood cell count and LDH, and available report of CT of the abdomen and pelvis with contrast, this clinical data establishes that the Veteran's NHL is currently in remission as defined for VA disability purposes.  

In April 2013, a private osteopath indicated that the Veteran had been treated in the past for NHL, in 2009.  This is implicitly an indication that he no longer has an active disease and that he is not currently in a treatment period for it.  The osteopath also indicated at that time most patients with NHL are never labelled as cured.  However, this is not evidence that the Veteran's NHL is currently an active disease.  

The private nurse and osteopath indicated in October and November 2013 that based on the Veteran's medical history and all relevant evidence, it is as likely as not that the Veteran's remaining disease mass contains unresolved, active follicular non-Hodgkin's lymphoma cells.  However, a VA examiner in September 2013 indicated that the presence or absence of residual tumor cells did not define clinically active verses clinically in remission follicular lymphoma.  The latter were the disease states that needed to be described for the purpose of VA disability rating.  A June 2012 private CT scan report makes no mention of active non-Hodgkin's lymphoma and states that other than for a stable appearance of abnormal soft tissue, which was unchanged in comparison to a prior examination of it in May 2011, the CT scan was negative.  This and a private CT scan in March 2015, which was found to contain no evidence of active lymphoma, further support the conclusion that the Veteran does not have active non-Hodgkin's lymphoma disease currently.  They show that the abnormal soft tissue has not increased in size since at least May 2011.  Furthermore, a VA examiner in October 2015 indicated that once again in March 2015, a CT scan showed no evidence of active lymphoma.  The examiner further indicated that the Veteran's non-Hodgkin's lymphoma is currently in remission in accordance with the National Cancer Institute Dictionary of Cancer.

While the Veteran may feel that he has active non-Hodgkin's disease or is in a treatment phase, this is a complex medical matter about which he is not qualified to opine, as he is a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  All of the probative evidence indicates that the Veteran does not have active non-Hodgkin's lymphoma disease and that he is not in a treatment period for it.  He has not been in a treatment period for it during any portion of the claim period.  Accordingly, a 100 percent rating cannot be assigned pursuant to Diagnostic Code 7715.  Instead, pursuant to its note, since there has been no local recurrence or metastasis, it is to be rated on its residuals.  

The Board will accordingly turn next to the question of whether the Veteran's non-Hodgkin's lymphoma has resulted any residuals, to include anemia with hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches, to permit a compensable rating under Diagnostic Code 7700.  The Board concludes, based on the evidence that it has not.  

A May 2012 VA medical record shows a hemoglobin of 14.3g/dL.  Private medical records show that the Veteran's hemoglobin was 14.2 on analysis in May and December 2013 and in September 2014.  The VA examiner in September 2013 reported that the Veteran has no anemia.  The October 2015 VA examination shows that his hemoglobin was 14.3 gm/100ml in June 2015.  

While the Veteran has reported some of the symptoms necessary for a 10 percent rating under Diagnostic Code 7700, he does not have anemia with hemoglobin of 10gm/100ml or less to permit such a rating.  

The Board has reviewed the record to determine whether there are any other residuals of the Veteran's NHL which require rating pursuant to the NOTE to Diagnostic Code 7715, other than the venous insufficiency discussed in the remand section below.  The Board concludes that there are not.  The Board notes that a private nurse indicated in April 2013 that the Veteran experiences symptoms that more likely than not are associated with his NHL, and that they include right-sided kidney area pain, frequent and urgent urination or bowel movements; and possibly erectile dysfunction, night sweats, and a burning pain in his lower abdomen.  However, the VA examiner in June 2012 indicated that the Veteran has no other pertinent physical findings, complications, conditions, signs, and/or symptoms of his non-Hodgkin's lymphoma.  None were claimed at the time of the VA examination, and no information has been provided by his nurse, or anywhere else in the record, showing how these symptoms that she reported are residuals of his non-Hodgkin's lymphoma.  Additionally, evidence including the October 2015 VA examination shows that the Veteran has diabetes mellitus, hypertension, chronic obstructive pulmonary disease, and morbid obesity which could account for most or all of these symptoms, and the examiner in October 2015 indicated that the Veteran did not have these symptoms due to his non-Hodgkin's lymphoma.  

Other considerations

The Board has considered any and all lay statements from the Veteran about the severity of his disability.  The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic codes.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have considered pertinent clinical findings and rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which the disorder is evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected non-Hodgkin's lymphoma/residuals.  The symptoms and impairment caused by the service-connected disability are specifically contemplated by the schedular rating criteria.  These include impairment caused by an active NHL or one requiring a treatment phase, and the impairment caused by symptoms listed in Diagnostic Code 7700 for anemia.  Other associated symptoms are not shown.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The May 2012 VA examination report states that the Veteran quit work due to his lymphoma.  He stated that at the time, he was tired, his facility was closing, and he did not want to do the longer drive.  He was able to take a retirement at that time and he did.  The October 2015 VA examiner concluded that the Veteran's NHL had no impact on his ability to work.  There is no evidence of current unemployability due to the disability at issue.  Further consideration of TDIU is not warranted at this time.


ORDER

A compensable rating for non-Hodgkin's lymphoma based on local recurrence or metastasis, or for anemia or other residuals of it, other than right and left lower extremity venous insufficiency, is denied.


REMAND

The RO has granted service connection for right and left lower extremity venous insufficiency as secondary to NHL, with separate 20 percent ratings for each under 38 C.F.R. § 4.104, Diagnostic Code 7120, effective from May 14, 2013.  VA examinations have provided information on the severity of the vascular insufficiency, including as recently as October 2015.  Following the Board's remand in June 2015 and despite the RO's advice to the representative in October 2015 that the Veteran's venous insufficiency is a residual of his NHL and was part of his appeal, the October 2013 statement of the case and the October 2015 supplemental statement of the case do not provide the Veteran with the initial process necessary, pursuant to 38 C.F.R. §§ 19.29, 19.31 to permit the Board to consider the appeals for higher compensation for right and left lower extremity venous insufficiency.  For instance, at no time have the Veteran and his representative been provided notice as to the pertinent rating criteria.  In November 2015, the Veteran argued that the stasis pigmentation/eczema/dermatitis with the venous insufficiency is residual to his service-connected non-Hodgkin's lymphoma and should be included in the review.  

In light of all of the above, the Board finds that remand for a supplemental statement of the case is required.  On remand, the RO should also consider whether  compensable ratings are warranted prior to May 14, 2013; specifically, whether it was present February 17, 2012, the effective date of the grant of service connection for NHL.  To this end, the initial and subsequent treatment records for it should probably be obtained.  Also, to determine whether the Veteran's lower extremity venous insufficiency may have increased in severity since the October 2015 VA examination, any additional relevant recent outpatient treatment records should be obtained, as well as a new VA examination on his right and left lower extremity venous insufficiency if it appears that it has increased in severity since that examination.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain additional medical records which are relevant to the evaluations to assign for the Veteran's service-connected right and left lower extremity venous insufficiency from February 17, 2012 to present.  This should include all initial and subsequent treatment records for right and left lower extremity venous insufficiency and any recent treatment records not already obtained.  

2.  After this action is completed, if it appears that the Veteran's venous insufficiency has recently become worse since the last VA examination in October 2015, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected right and left lower extremity venous insufficiency disorders.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the service-connected right and left lower extremity venous insufficiency.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, to include consideration of increased ratings prior to May 14, 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case on the matters of the appropriate ratings for his right and left lower extremity venous insufficiency and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


